Exhibit 10.75
SEVERANCE AGREEMENT
     SEVERANCE AGREEMENT (this “Agreement”), dated as of September 10, 2008 (the
“Effective Date”), between Questcor Pharmaceuticals, Inc., a California
corporation (the “Company”), and Gary Sawka (“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive is being employed by the Company pursuant to an Offer
Letter dated September 9, 2008, and the Company and Executive desire to enter
into this Agreement to set forth the terms on which Executive may be entitled to
severance benefits from the Company.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the Company and Executive hereby agree as follows:
     1. At-Will Nature of Employment.
     (a) Termination of Employment. The Company may terminate Executive’s
employment at any time with or without Cause effective immediately upon delivery
of a Notice of Termination to Executive. Subject to the immediately following
sentence and for purposes of this Agreement only, “Cause” shall mean with
respect to Executive, any of the following: (i) Executive’s material neglect of
assigned duties with the Company or Executive’s failure or refusal to perform
assigned duties with the Company, which continues uncured for thirty (30) days
following receipt of written notice of such deficiency from the Board of
Directors of the Company (“Board”), specifying the scope and nature of the
deficiency; (ii) Executive’s commission of a felony or fraud; or Executive’s
misappropriation of property belonging to the Company or its affiliates;
(iii) Executive’s commission of a misdemeanor or act of dishonesty, which causes
material harm to the Company; (iv) Executive’s engaging in any act of moral
turpitude which causes material harm to the Company; (v) Executive’s breach of
the Company’s trading compliance program or any confidentiality, proprietary
information or nondisclosure agreement with the Company; or (vi) Executive’s
working for another company, partnership or other entity, whether as an
employee, consultant or director, while an employee of the Company without the
prior written consent of the Board. Any determination of Cause as used herein
will be made in good faith by the Board. A termination by the Company for
reasons other than set forth in clauses (i) through (vi) above, or for no reason
at all but not including a termination of Executive’s employment with the
Company as a result of death or Disability, shall be deemed a “Termination
Without Cause.”
     (b) Voluntary Termination by Executive. Executive may voluntarily terminate
his employment with the Company upon 30 days written notice to the Company.

 



--------------------------------------------------------------------------------



 



     (c) Termination by Executive for Good Reason. Executive may terminate his
employment with the Company for Good Reason. “Good Reason” shall mean the
occurrence, without Executive’s written consent, of one or more of the following
events: (i) the Company materially decreases Executive’s responsibilities, or
(ii) the Company breaches the terms of this Agreement; provided that no such
event shall constitute Good Reason hereunder unless (a) Executive shall have
given written notice to the Company of Executive’s intent to resign for Good
Reason within 30 days after Executive becomes aware of the occurrence of any
such event (specifying in detail the nature and scope of the event) and (b) such
event or occurrence shall not have been resolved to Executive’s reasonable
satisfaction within 30 days of the Company’s receipt of such notice.
     (d) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive shall be communicated by a written Notice of Termination
addressed to Executive or the Company, as applicable. Termination may be
effective immediately upon communication of such Notice of Termination. A
“Notice of Termination” shall mean a notice stating that Executive’s employment
with the Company has been or will be terminated and the specific provisions of
this Section 1 under which such termination is being effected.
     (e) Payments Upon Termination. Upon termination of Executive’s employment
for any reason, the Company shall pay Executive (i) his Base Salary earned but
not yet paid for services rendered to the Company on or prior to the date on
which the Employment Period ends, (ii) any accrued but unused vacation days,
(iii) any incurred but unpaid reimbursable business expenses and other insurance
related reimbursable expenses, and (iv) any amounts required under the Company’s
Employee Stock Purchase Plan (or successor plans).
     2. Payments Upon Certain Terminations Not Involving a Change in Control.
     (a) Termination by the Company Without Cause or Termination by Executive
for Good Reason. In addition to the payments described in Section 1(e) and
subject to Section 4, provided that Executive is in compliance with his
obligations under his Proprietary Information and Inventions Agreement with the
Company, in the event Executive’s employment is terminated by the Company
Without Cause or by Executive for Good Reason, the Company shall (i) pay
Executive any annual bonus payable for services rendered in any annual bonus
period for the year which had been completed in its entirety prior to the date
on which the Employment Period ends and that had not previously been paid,
(ii) continue to make Base Salary payments for (A) a period 6 months following
such termination of employment if the termination occurs on or before the third
anniversary of the date on which Executive commenced employment with the
Company, or (B) a period 12 months following such termination of employment if
the termination occurs after such third anniversary date (the period of time
such payments are provided, the “Severance Period”), payable in accordance with
the Company’s payroll practices as in effect on such termination date, except
that such continued Base Salary payments shall not commence until the first
payroll date following the effective date of the Release Agreement referenced in
Section 4, and the first continued Base Salary payment shall cover the period
between the termination date and such payment. Each installment payment made
pursuant to this Section 2(a)(ii) shall be considered a separate payment for
purposes of Section 409A of the Internal Revenue Code of 1986 (the “Code”).

2



--------------------------------------------------------------------------------



 



     (b) Duty to Mitigate. If Executive is reemployed for at least twenty
(20) hours per week on average at any time after the termination date and before
the end of the Severance Period, Executive shall promptly provide written notice
to the Company of such reemployment, and all further severance compensation
payments under this Section 2 shall be decreased by the amount of the annual
compensation received by Executive from the new employer.
     3. Payments Upon Certain Terminations Involving a Change in Control.
     (a) Statement of Intent. The Board recognizes that, as is the case with
many publicly held corporations, the possibility of a change in control of the
Company may exist and that the uncertainty and questions that it may raise among
management could result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders. Accordingly, the Board has
decided to reinforce and encourage Executive’s attention and dedication to
Executive’s assigned duties without the distraction arising from the possibility
of a change in control of the Company.
     (b) Accelerated Vesting. Notwithstanding anything to the contrary in the
Company’s 1992 Employee Stock Option Plan or its 2006 Equity Incentive Award
Plan (the “Option Plans”), in the event that a Change in Control (as defined in
the Option Plans) occurs, and Executive’s employment with the Company is
terminated by the Company Without Cause or by Executive for Good Reason at any
time within the three (3) month period before the date of such Change in Control
or during the twelve (12) month period following the date of such Change in
Control, one-hundred percent (100%) of the then-unvested shares of Questcor’s
common stock subject to each of Executive’s outstanding stock options and
one-hundred percent (100%) of Executive’s restricted shares subject to vesting
will become immediately vested and exercisable on the date of such termination.
     (c) Cash Severance Upon Termination Without Cause or for Good Reason. In
the event that a Change in Control occurs, and Executive’s employment with the
Company is terminated by the Company Without Cause or by Executive for Good
Reason at any time within the three (3) month period before the date of such
Change in Control or during the twelve (12) month period following the date of
such Change in Control, Executive will receive severance compensation equal to
the sum of (i) an amount equal to his highest Base Salary in the calendar year
in which the Change in Control occurs, plus (ii) an amount equal to his target
bonus as established by the Board or its Compensation Committee for the year
during which the termination takes place (or if such target bonus has not yet
been established, the target bonus for the prior year).
     (d) Payment Administration. The severance payment under Section 3(c) shall
be made in a single lump sum on the release effective date of the Release
Agreement referenced in Section 4. Payments under Section 3(c) shall be in
addition to the payments under Section 1(e) but shall be in lieu of, and not in
addition to, the payment of any cash severance payments that Executive may
otherwise be entitled to under Section 2 of this Agreement.
     (e) No Duty to Mitigate. Executive’s reemployment at any time following the
termination of Executive’s employment shall have no effect on his right to
collect severance under this Section 3.

3



--------------------------------------------------------------------------------



 



     4. Release.
     (a) Execution of Release. As a condition of Executive’s right to receive
the payments described in Sections 2(a) and 3(c), Executive shall within 21 days
following Executive’s termination of employment (or within 45 days if Executive
is terminated as part of a group layoff) execute and deliver to the Company a
full and complete release of all claims, known and unknown, that Executive may
have against the Company and its related past and present entities, officers,
directors, shareholders, agents, representatives, successors and employees, such
release to be substantially in the form of the release attached hereto as
Exhibit A (the “Release Agreement”); provided, however, that any conflict
between the terms of this Agreement and such form of release attached as
Exhibit A shall be resolved in favor of this Agreement.
     (b) Effect of Failure. In the event Executive fails to deliver or revokes
the release referred to in Section 4(a) above, Executive shall not be entitled
to any of the payments described in Section 2(a) or 3(c) above. In the event
that, prior to the end of the Severance Period, Executive breaches any of his
obligations under this Agreement, including this Section 4, the Company’s
obligations to provide the payments under Sections 2(a) and 3(c) shall thereupon
cease and the Company shall be entitled to recover from Executive any and all
amounts theretofore paid to Executive pursuant to Section 2(a) or 3(c).
     5. Death and Disability. In the event the Executive’s employment at the
Company ends as a result of Executive’s death, this Agreement shall
automatically terminate and Executive’s estate shall be entitled to receive
(i) the amounts described in Section 1(e), and (ii) any annual bonus payable for
services rendered in any annual bonus period for the year which had been
completed in its entirety prior to the date on which the Employment Period ends
and that had not previously been paid. The bonus amount under clause (ii) will
be payable to Executive’s estate when and if such annual bonuses would otherwise
have been payable. In the event of Executive’s Disability, the Company shall
have the right to terminate this Agreement and Executive’s employment
immediately. Additionally, Executive shall be entitled to his annual bonus as
described under clause (ii) above, except that the payments shall be to
Executive and not his estate.
     6. Miscellaneous.
     (a) Survival. To the extent necessary to give effect to such provisions,
the provisions of this Agreement shall survive the termination hereof, whether
such termination shall be by expiration of the Employment Period or otherwise.
     (b) Binding Effect. This Agreement shall be binding on, and shall inure to
the benefit of, the Company and any person or entity that succeeds to the
interest of the Company (regardless of whether such succession occurs by
operation of law) by reason of the sale of all or a portion of the Company’s
equity securities, a merger, consolidation or reorganization involving the
Company or, unless the Company otherwise elects in writing, a sale of all or a
portion of the assets of the business of the Company. This Agreement shall also
inure to the benefit of Executive’s heirs, executors, administrators and legal
representatives.

4



--------------------------------------------------------------------------------



 



     (c) Assignment. Executive may not assign this Agreement. The Company may
assign its rights, together with its obligations, under this Agreement (i) to
any affiliate or subsidiary or (ii) to third parties in connection with any
sale, transfer or other disposition of all or substantially all of its business
or assets.
     (d) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein and
supersedes any and all prior agreements, whether written or oral. There are no
promises, representations, inducements or statements between the parties other
than those that are expressly contained herein. Executive acknowledges that he
is entering into this Agreement of his own free will and accord, and with no
duress, that he has read this Agreement and that he understands it and its legal
consequences.
     (e) Severability; Reformation. In the event that one or more of the
provisions of this Agreement is or shall become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby. In the
event any covenant contained herein is not enforceable in accordance with its
terms, including, but not limited to, if found to be excessively broad as to
duration, scope, activity or subject, Executive and the Company agree that such
covenant shall be reformed to make it enforceable in a manner that provides as
nearly as possible the result intended by this Agreement so as to be enforceable
to the maximum extent compatible with applicable law.
     (f) Waiver. Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Agreement shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.
     (g) Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by email and shall be
effective upon actual receipt by the party to which such notice shall be
directed, and shall be addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
If to the Company:
Questcor Pharmaceuticals, Inc.
Attention: Chairman of the Board of Directors
3260 Whipple Road
Union City, California 94587
If to Executive:
To the most recent address of the Executive set forth in the personnel records
of the Company.
     (h) Amendments. This Agreement may not be altered, modified or amended
except by a written instrument signed by each of the parties hereto.

5



--------------------------------------------------------------------------------



 



     (i) Headings. Headings to sections in this Agreement are for the
convenience of the parties only and are not intended to be part of or to affect
the meaning or interpretation hereof.
     (j) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
     (k) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company under applicable Federal, State
or local income or employment tax laws or similar statutes or other provisions
of law then in effect.
     (l) Disputes. Any and all disputes connected with, relating to or arising
from Executive’s employment with the Company, this Agreement, or the Release
attached as Exhibit A, will be settled by final and binding arbitration in
accordance with the rules of the American Arbitration Association as presently
in force. The only claims not covered by this Agreement are claims for benefits
under the unemployment insurance or workers’ compensation laws. Any such
arbitration will take place in Alameda County, California. The parties hereby
incorporate into this agreement all of the arbitration provisions of
Section 1283.05 of the California Code of Civil Procedure. The Company
understands and agrees that it will bear the costs of the arbitration filing and
hearing fees and the cost of the arbitrator. Each side will bear his/its own
attorneys’ fees, and the arbitrator will not have authority to award attorneys’
fees unless a statutory section at issue in the dispute authorizes the award of
attorneys’ fees to the prevailing party, in which case the arbitrator has
authority to make such award as permitted by the statute in question. The
arbitration shall be instead of any civil litigation; this means that Executive
is waiving any right to a jury trial, and that the arbitrator’s decision shall
be final and binding to the fullest extent permitted by law and enforceable by
any court having jurisdiction thereof. Judgment upon any award rendered by the
arbitrators may be entered in any court having jurisdiction.
     (m) Governing Law. This Agreement shall be governed by the laws of the
State of California, without reference to principles of conflicts or choice of
law under which the law of any other jurisdiction would apply.
     (n) Representation. Executive acknowledges that Stradling Yocca Carlson &
Rauth represents the Company and Executive has neither sought nor received legal
advice from Stradling Yocca Carlson & Rauth in connection with this Agreement.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and Executive has hereunto set his hand as of the
day and year first above written.

            Questcor Pharmaceuticals, Inc.
      By:   /s/ Don Bailey         Name:   Don Bailey        Title:   President
and Chief Executive Officer        Executive
      By:   /s/ Gary Sawka         Name:   Gary Sawka           

7



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Form of Release
SEPARATION AGREEMENT AND GENERAL RELEASE
                         , on behalf of himself and his heirs, successors, and
assigns (the “Executive”) and Questcor Pharmaceuticals, Inc. (the “Company”)
hereby agree to the following terms and conditions related to the recent
termination of Executive’s employment with the Company.
     1. Executive’s employment with the Company ceased effective
                     (the “Termination Date”). Effective as of that date,
Executive (a) relinquished his title[s] of
                                         of the Company, as well as any other
officer or employee positions or titles he may have held with the Company and
any of its affiliated companies, and (b) [if applicable] resigned as a director
of the Company and any of its affiliated companies.
     2. With respect to any outstanding business expenses, Executive agrees that
on or before                     , he will submit a final expense reimbursement
statement reflecting any outstanding business expenses incurred through his
Termination date, along with the appropriate receipts and necessary supporting
documentation. The Company will provide reimbursement pursuant to its current
business policies and practices for all reasonable and appropriate business
expenses.
     3. Other than any outstanding business expenses and the future payments
referenced in Paragraph 5 below, Executive represents and agrees that he has
received all compensation owed to him by the Company through his Termination
Date, including any and all wages, bonuses, incentives, stock options,
commissions, earned but unused vacation, and any other payments, benefits, or
other compensation of any kind to which he was entitled from the Company.
     4. Executive represents to the Company that he is signing this Separation
Agreement and General Release (this “Agreement”) voluntarily and with a full
understanding of and agreement with its terms for the purpose of receiving
additional pay and consideration from the Company beyond that which is owed to
him.
     5. Conditioned on Executive’s execution, without subsequent revocation, of
this Separation Agreement and General Release and Executive’s compliance with
the terms of this Agreement, the Company will provide Executive with the
consideration in accordance with Section 2(a) and Section 3(c) of the Severance
Agreement between Executive and the Company dated                     , 2008
commencing either eight (8) days after the Company’s receipt of this Separation
Agreement and General Release executed by Executive (the “Release Effective
Date”) or as soon thereafter as administratively practicable.
     6. Upon Executive’s eligibility for health insurance coverage through other
employment during the Severance Period, all insurance premium payments by the
Company for Executive and his currently insured dependents under COBRA shall
cease. Other than what is specified in the Employment Agreement, Executive will
not accrue or be entitled to receive any other compensation or benefits,
including but not limited to, vacation, holiday pay, car allowance, etc., during
the Severance Period.

A-1



--------------------------------------------------------------------------------



 



     7. Should Executive fail to execute this Agreement within the time frame
provided or should Executive subsequently revoke or breach this Agreement, this
Agreement will immediately become null and void, no consideration will due or
payable, and any and all consideration provided under this Separation Agreement
must be immediately returned.
     8. Executive understands that nothing in this Separation Agreement
supersedes his continuing obligations under the Company’s [Proprietary
Information and Inventions Agreement, Policy Against Insider Training,
Confidentiality Agreement, Non-Disclosure Agreement, etc.] which he signed
during his employment, all of which will remain in full force and effect as
these documents contain obligations which continue after the effective date of
his termination. Executive agrees to comply with all such continuing
obligations.
     9. In exchange for the consideration described above, which Executive would
not otherwise be entitled to receive, Executive does hereby forever irrevocably
and unconditionally fully release and discharge the Company and its parents,
subsidiaries, and affiliates, together with their past and current officers,
directors, agents, employees, partners, shareholders and representatives
(hereinafter collectively referred to as the “Released Parties”) from any and
all causes of action, claims, suits, demands or other obligations or liabilities
of every kind and nature (including without limitation attorneys’ fees and
costs), whether known or unknown, that Executive ever had, now has, or may in
the future have that arose on or before the date Executive signs this Agreement,
including but not limited to all claims regarding any aspect of his employment,
compensation, or the termination of his employment with the Company, his offer
letter from the Company, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, 42 U.S.C. section 1981, the Fair Labor Standards Acts, the WARN Act, the
Sarbanes-Oxley Act, the California Fair Employment and Housing Act, California
Government Code section 12900, et seq., the Unruh Civil Rights Act, California
Civil Code section 51, all provisions of the California Labor Code; the Employee
Retirement Income Security Act, 29 U.S.C. section 1001, et seq., all as amended,
any other federal, state or local law, regulation or ordinance or public policy,
contract, tort or property law theory, or any other cause of action whatsoever
that arose on or before the date Executive signs this Agreement. Executive’s
release contained herein shall not include any release of any rights, claims or
entitlements Executive has or may have to indemnification under any
Indemnification Agreement he entered into with the Company or pursuant to the
Company’s Articles of Incorporation or any coverage Executive may have under the
Company’s directors and officers insurance policy for acts and omissions
occurring within the course and scope of Executive’s employment while acting as
an officer or director of the Company.
     10. It is further understood and agreed that as a condition of this
Agreement, all rights under Section 1542 of the Civil Code of the State of
California are expressly waived by Executive. Such Section reads as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

A-2



--------------------------------------------------------------------------------



 



          Thus, for the purpose of implementing a full and complete release and
discharge of the Released Parties, Executive expressly acknowledges that this
Agreement is intended to include and does include in its effect, without
limitation, all claims which Executive does not know or suspect to exist in his
favor against the Released Parties at the time of execution hereof, and that
this Agreement expressly contemplates the extinguishment of all such claims.
     11. Executive agrees to withdraw with prejudice all complaints or charges,
if any, he has filed against any of the Released Parties with any agency or
court. Executive agrees that he will not file any lawsuit, complaint, or charge
against any Released Party based on the claims released in this Separation
Agreement and General Release.
     12. The release in this Agreement includes, but is not limited to, claims
arising under federal, state or local law for age, race, sex or other forms of
employment discrimination and retaliation. In accordance with the Older Workers
Benefit Protection Act, Executive hereby knowingly and voluntarily waives and
releases all rights and claims, known or unknown, arising under the Age
Discrimination in Employment Act of 1967, as amended, which he might otherwise
have had against the Released Parties. Executive is hereby advised that he
should consult with an attorney before signing this Agreement and that he has
21 days in which to consider and accept this Agreement by signing and returning
this Agreement to the Chairman of the Company’s Compensation Committee. In
addition, Executive has a period of seven days following his execution of this
Agreement in which he may revoke the Agreement. If Executive does not advise the
Chairman of the Compensation Committee by a writing received by him within such
seven day period of Executive’s intent to revoke the Agreement, the Agreement
will become effective and enforceable upon the expiration of the seven days.
     13. Executive acknowledges that this Agreement may be filed by the Company
with the Securities and Exchange Commission in accordance with the Company’s
filing obligations under the Securities Exchange Act of 1934.
     14. Executive represents that he has returned to the Company all
proprietary or confidential information and property of the Company, including
but not limited to any Company owned or leased laptop computer, all keys to the
office and leased automobile, all fobs, credit cards, files, records, access
cards, equipment and other Company owned property, records or information in his
possession, including all copies thereof in whatever form, including any and all
electronic copies, and has destroyed all electronic copies of all proprietary or
confidential information of the Company.
     15. Executive acknowledges that he is aware of his obligations under the
federal securities laws relating to trading in the Company’s securities while in
possession of material, non-public information about the Company. Executive
further acknowledges that he is aware of his reporting obligations under Section
16(a) of the Securities Exchange Act of 1934 and that he has properly and timely
filed all forms required by such Section.
     16. Any and all disputes connected with, related to or arising from this
Separation Agreement and General Release will be settled by final and binding
arbitration in accordance with the rules of the American Arbitration Association
as presently in force. Any such arbitration will take place in Alameda County,
California. The parties hereby incorporate into

A-3



--------------------------------------------------------------------------------



 



this agreement all of the arbitration provisions of Section 1283.05 of the
California Code of Civil Procedure. The Company understands and agrees that it
will bear the costs of the arbitration filing and hearing fees and the cost of
the arbitrator. Each side will bear his/its own attorneys’ fees, and the
arbitrator will not have authority to award attorneys’ fees unless a statutory
section at issue in the dispute authorizes the award of attorneys’ fees to the
prevailing party, in which case the arbitrator has authority to make such award
as permitted by the statute in question. The arbitration shall be instead of any
civil litigation; this means that you are waiving any right to a jury trial, and
that the arbitrator’s decision shall be final and binding to the fullest extent
permitted by law and enforceable by any court having jurisdiction thereof.
Judgment upon any award rendered by the arbitrators may be entered in any court
having jurisdiction.
     17. This Separation and General Release shall not be construed against any
party merely because that party drafted or revised the provision in question,
and it shall not be construed as an admission by the Released Parties of any
improper, wrongful, or unlawful actions, or any other wrongdoing against
Executive, and the Released Parties specifically disclaim any liability to or
wrongful acts against Executive.
     18. This Agreement may be modified only by written agreement signed by both
parties.
     19. In the event any provision of this Agreement is void or unenforceable,
the remaining provisions shall continue in full force and effect.
     20. This Separation Agreement and General Release, along with the
above-mentioned [Confidentiality, Indemnification, and Non-Disclosure Agreements
between Company and Executive], all of which are incorporated herein by this
reference, constitute the entire agreement between the parties regarding the
subject matter hereof, and supersede any and all prior and contemporaneous oral
and written agreements. Executive acknowledges and agrees that he is not relying
on any representations or promises by any representative of the Company
regarding any term not included in this Agreement or concerning the meaning of
any aspect of this Release Agreement.
     21. This Separation Agreement and General Release may be executed in one or
more counterparts and by facsimile or email, each of which shall be deemed an
original but all of which shall constitute a single document.

                      EXECUTIVE
 
           
Dated:
                              [Name]
 
                    QUESTCOR PHARMACEUTICALS, INC.
 
           
Dated:
      By:    
 
           

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
CALIFORNIA LABOR CODE SECTION 2870
“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
          (1) Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
          (2) Result from any work performed by the employee for the employer.
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

B-1